04/09/2021



                                                                                  Case Number: AC 17-0694




           IN THE ASBESTOS CLAIMS COURT OF THE STALE OF MONTANA
                           Cause No. AC 17-0694




IN RE ASBESTOS LITIGATION,                           THIS DOCUNIENT RELATES TO:



                   Consolidated
Cases.



             ORDER APPROVING ODEGAARD KOVACICH SNIPES, P.C.,
                              ATTORNEY FEES


      This matter is before the Court on OKS Plaintiffs' (OKS Libby Mine

Claimants) rnotion for approval of attorney fees. Hearing was held before this

Court on April 6, 2021, on the joint motion for approval of settlement. On the basis

of the motion for Court approval of attorney fees, and hearing on the joint motion

for approval of settlement, good cause appearing, and the Court having fully

considered the same, now enters the following:

                             FINDINGS OF FACT

      1.     Beginning in the late 1960s and increasingly into the 1990s, Zonolite

Mining     Company/W.R. Grace (collectively "Grace") employees, former

employees, and farnily members made claims against Grace for asbestos-related
diseases. Many claims settled, various cases were tried to verdict, and certain cases

involved appeals to the Montana Supreme Court and the U.S. Ninth Circuit Court

of Appeals. The OKS Libby Mine Claimants included in this settlement allege that

the State of Montana is liable in darnages for the asbestos-related diseases suffered.

Claimants filed claims against the State seeking to establish the legal liability of

the State of Montana and to recover monetary damages resulting from that liability.

        2.      The OKS Libby Mine Clairnants have extensively litigated their

claims, as have those similarly situated before them. Over the years of litigation

between the parties, there has been the exchange of comprehensive written

discovery, complex and detailed expert reports, taking of nurnerous depositions,

and briefing of cornplex motions, to which tasks the OKS Libby Claimants'

counsel have dedicated thousands of hours over a nurnber of years.

        3.      Negotiations led to a formal mediation conference. At the conclusion

of the mediation conference, OKS Libby Claimants and the State entered into a

tentative settlement agreernent. Following execution of the agreement, the parties,

through their counsel, prepared and executed the requisite releases, negotiated

Medicaid and Medicare issues, and presented the motion to approve the settlernent

to this Court.

       4.      Under the approved joint motion for approval of settlement, the OKS

Libby Mine Claimants' cases and claims against the State of Montana are settled by



ORDER APPROVING ODEGAARD KOVACICH SNIPES, P.C., ATTORNEY FEES - 2
payrnent of $754,000, with a contingent $263,900 dependent on the result of

pending litigation between the State and its insurance company.

        5.      The Court's Order Approving Settlement and Dismissal with

Prejudice approved the settlement resolves and dismisses the OKS Libby Mine

Clairnants' cases and claims against the State of Montana but expressly reserves

their claims against all other responsible parties. Copies of the releases from

Plaintiffs for claims against the State of Montana have been provided to the Court.

        6.      Counsels' representation of the OKS Libby Mine Clairnants is subject

to a standard 331 /3% contingent fee contract. Representation of the Libby asbestos

cases, including the clairns of the OKS Libby Mine Claimants, has involved more

than a decade of litigation on multiple fronts, before various state, federal, and

adrninistrative tribunals, and appeals perfected in both state and federal courts of

appeal. As recognized by the parties, the cases and claims against the State of

Montana involve nurnerous disputed factual questions and unresolved legal issues

of extreme complexity.

        7.     The settlement reached with the State of Montana has been fully

approved by each OKS Libby Mine Clairnant, inclusive of the contingent attorney

fee that results by operation of the settlement.

        8.     There has been no objection to the entry of an order approving OKS

Plaintiffs' Motion for Court Approval of Attorney Fees.


ORDER APPROVING ODEGAARD KOVACICH SNIPES, P.C., AfPURNEY FEES - 3
                                  CONCLUSIONS OF LAW

        1.      Where the subject of a contingent attorney fee contract does not

offend public policy, it will be enforced according to its terms. Frank L. Pirtz

Const. v. Hardin Town Pump, Inc., 214 Mont. 131, 139, 692 P.2d 460, 464-65

(1984), citing Gross v. Holzworth, 151 Mont. 179, 440 P.2d 765 (1968); Wight v.

Hughes Livestock Co.,(Mont. 1983), 664 P.2d 303, 40 St.Rep. 696.

        2.      Section 2-9-314(2), MCA,               provides in relevant part that when

reviewing attorney fees, the Court should consider the time the attorney was

required to spend on the case, the cornplexity of the case, and any other relevant

matter the Court may consider appropriate. In Stimac v. State, 248 Mont. 412, 417,

812 P.2d 1246, 1249 (1991), the Montana Supreme Court held that the following

factors should be considered by a District Court when assessing the reasonableness

of an attorney fee: (1) the novelty and difficulty of the legal and factual issues

involved;(2) the tirne and labor required to perform the legal service properly;(3)

the character and irnportance of the litigation; (4) the result secured by the

attorney; (5) the experience, skill, and reputation of the attorney; (6) the fees

customarily charged for similar legal services at the time and place where the

services were rendered; (7) the ability of the client to pay for the legal services

rendered; and (8) the risk of no recovery. Given the complexity of the case, the
ORDER APPROVING ODEGAARD KOVACICH SNIPES, P.C., AlfORNEY FEES - 4
duration of this litigation, the nurnerous disputed factual questions and unresolved

legal issues, the contracts of employment between the OKS Libby Mine Claimants

and their counsel are fair and reasonable.

                                              ORDER

        IT IS HEREBY ORDERED that OKS Plaintiffs' Motion for Court Approval

of Attorney Fees is GRANTED.

        DATED this anil- day of                             , 2021.




                                                           y Eddy
                                                        Asbestos Claims Court Judge




ORDER APPROVING ODEGAARD KOVACICH SNIPES, P.C., AlfORNEY FEES - 5